Citation Nr: 0127651	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD as the claimed disorder was precipitated by his Vietnam 
combat experiences and/or a sexual assault while he was 
stationed in the Republic of Vietnam.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).  
See also Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam between 
February 1968 and August 1969.  While in Vietnam, he was 
attached to the Army's 524th and 525th Quartermaster 
Companies.  

An April 1998 Department of Veterans Affairs (VA) psychiatric 
evaluation states that the veteran was referred by the 
Knoxville, Tennessee, Vet Center for a PTSD evaluation.  The 
veteran reported that he had been subjected to a homosexual 
assault at a military facility in Cam Ranh Bay, Vietnam.  
While in Vietnam, the veteran also witnessed a military 
convoy run over a Vietnamese boy on one occasion and the 
deaths of several American soldiers when their jeep struck a 
land mine in a second incident; was in close proximity to a 
combat-related ammunition dump explosion at his base; came 
upon an explosive booby trap on a petroleum pipeline; and saw 
many dead and decomposing bodies at a military graves 
registration unit.  The veteran was noted to have received 
psychotherapeutic treatment at the Knoxville, Tennessee, Vet 
Center.  The veteran was diagnosed with alcohol and cannabis 
dependence in full remission; PTSD; and major depression.  A 
July 1998 treatment record from the Knoxville, Tennessee, Vet 
Center reflects that the veteran was seen in 1982, 1984, and 
on four occasions on and after September 23, 1997.  A 
February 1999 VA psychiatric evaluation notes that the 
veteran had received treatment at the Cherokee Health Systems 
since November 1998.  The veteran was diagnosed with chronic 
PTSD and recurrent major depression.  

Clinical documentation of the cited Vet Center and private 
psychiatric treatment has not been incorporated in to the 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In an undated written statement received by the RO in May 
1999, the veteran advanced that he had experienced numerous 
stressful events while stationed in the Republic of Vietnam.  
He recalled that: he was sexually and physically assaulted by 
three or four fellow servicemen while stationed in Cam Ranh 
Bay, Vietnam; saw the occupants of a jeep killed when the 
vehicle struck a land mine; witnessed the destruction of an 
ammunition dump at his base after it was struck by enemy 
rockets; came across a booby trap on a petroleum pipeline; 
and witnessed American soldiers attacking the body of a dead 
Viet Cong soldier caught on a perimeter wire.  While the RO 
requested verification of the veteran's Vietnam-related 
stressors from the United States Armed Services Center for 
Research of Unit Records (USASCRUR), it is not evident 
whether an attempt was made to verify the veteran's specific 
stressful experiences including the alleged destruction of 
the ammunition dump at his base in Vietnam.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide information as to all treatment of 
his PTSD including the names and addresses 
of all treating health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the Knoxville, Tennessee, 
Vet Center, the Cherokee Health Systems, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran be forwarded 
for incorporation into the record.  

3.  The RO should submit the veteran's 
specific statements as to his alleged 
inservice stressors to the USASCRUR for 
verification.  The USASCRUR should be 
expressly requested to determine (1) the 
location of the Army's 524th and 525th 
Quartermaster Companies' base or bases of 
operations in the Republic of Vietnam 
during the period between February 1968 
and September 1969 and (2) whether that 
military facilities' ammunition dump was 
attacked and destroyed by enemy action 
during the relevant time period.  

4.  The RO should then schedule the 
veteran for a psychiatric examination in 
order to determine the nature and severity 
of any psychiatric disability found 
together with the appropriate diagnosis or 
diagnoses thereof.  All indicated tests 
and studies, including psychological 
testing, should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressors supporting such a diagnosis.  
The rationale for all opinions should be 
fully set forth.  The claims files, 
including a copy of this REMAND, should be 
made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

5.  The RO must then review the claims 
files and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

6.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the claim 
remains denied, the veteran and his 
accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).  




